The request for judicial notice, dated December 21, 2018, is granted. The petition for review is granted. Further action is this matter is deferred pending consideration and disposition of a related issue in Oman v. Delta Air Lines, Inc., S248726 (see Cal. rules of Court, rule 8.524 (c) ), or pending further order of the court. Submission *418of additional briefing, pursuant to California Rules of Court, rule 8.528, is deferred pending further order of the court. The requests for an order directing depublication of the opinion are denied.